IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 

NO. 3-92-520-CR


ADRIENE LEWIS,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY 

NO. 22,421, HONORABLE ROBERT E. RAESZ, JR., JUDGE PRESIDING
 

PER CURIAM
	The county court at law found appellant guilty of theft of property having a value
of $20 or more but less than $200.  Tex. Penal Code Ann. § 31.03 (West 1989 & Supp. 1993). 
The court assessed punishment at incarceration for thirty days.
	Appellant brings forward five points of error, one of which is that the State failed
to prove ownership of the property as alleged.  The State confesses error.
	The information alleges that appellant stole merchandise from Sam Anderson.  The
evidence shows that the property was stolen from a department store in Bastrop.  Anderson's
connection to the store, if any, is unexplained.  Because the State failed to prove ownership as
alleged, the conviction cannot stand.  See Freeman v. State, 707 S.W.2d 597, 603 (Tex. Crim.
App. 1986).  Point of error two is sustained.  We need not address the remaining points of error.
	The judgment of conviction is reversed and reformed to reflect an acquittal.


[Before Chief Justice Carroll, Justices Aboussie and Jones]
Reversed and Reformed
Filed:  March 31, 1993
[Do Not Publish]